153 Mich. App. 753 (1986)
396 N.W.2d 521
EDWARDS
v.
VERPLOEGH
Docket No. 85795.
Michigan Court of Appeals.
Decided August 4, 1986.
Mohney, Goodrich & Titta, P.C. (by James L. Schipper), for plaintiffs.
Varnum, Riddering, Schmidt & Howlett (by Charles M. Denton), for defendant.
Before: DANHOF, C.J., and D.E. HOLBROOK, JR., and M.E. DODGE,[*] JJ.
D.E. HOLBROOK, JR., J.
This action arises out of an oral agreement between plaintiff Edwards and defendant to divide the commission on the sale of a golf course to a buyer procured by plaintiff. On August 18, 1980, defendant first listed the golf course as an "open listing." This gave defendant authority to show and sell the golf course and to receive $25,000 as commission if the owners accepted an offer from a buyer procured by defendant during the two-year period. In December, 1982, plaintiff Edwards received a call from a Mr. Link who was interested in the golf course. According to Edwards, defendant agreed to divide the commission if Link should buy. In January or February of 1983, Link made an offer which was refused by the owners. Defendant's listing agreement had previously expired. The golf course was sold to someone else. Edwards claims that defendant told him that the owners had decided not to sell and that if the owners were subsequently interested in selling they would contact Link.
In January, 1984, the new owner of the golf course listed it with defendant. Defendant contacted *755 Link and in March, 1984, the course was sold to a corporation in which Mr. Link was a minority shareholder. Edwards filed this action and added as a party plaintiff the real estate firm for which he now works.
The trial court held that his oral agreement violated the statute of frauds and the real estate brokers and salespersons act and found for defendant. Plaintiff appeals.
Defendant had filed a motion for accelerated judgment on the basis of the statute of frauds, MCL 566.132(e); MSA 26.922(e), and the real estate brokers act, MCL 339.2501 et seq.; MSA 18.425(2501) et seq. We find the latter to be dispositive.
MCL 339.2510; MSA 18.425(2510) provides that:
A real estate salesperson shall not accept from a person other than the real estate salesperson's employer a commission or valuable consideration for the performance of an act specified in this article.
When statutory language is clear and unambiguous, judicial interpretation to vary the plain meaning is precluded. Nerat v Swacker, 150 Mich. App. 61; 388 NW2d 305 (1986). Thus we find it clear that a real estate salesperson may be paid only by the entity for which he or she works. Thus plaintiff Edwards could have been paid only by his employer, and his claim against defendant, another salesperson working for a different broker, is without merit. Summary judgment was proper.
Having found this issue to be dispositive, we need not address plaintiff's remaining allegations of error.
Affirmed. Costs to defendant.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.